Citation Nr: 0013656	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.  

The present appeal to the Board of Veterans' Appeals (Board) 
is from an April 29, 1994, rating decision by the New York, 
New York Regional Office of the Department of Veterans 
Affairs(VA).  The veteran subsequently relocated, and the 
case is now under the jurisdiction of the VA Regional Office 
in Hartford, Connecticut (RO).  In the April 1994 decision, 
the rating board in New York held that previously disallowed 
claims for service connection for a gastrointestinal disorder 
and hemorrhoids had not been reopened by submission of new 
and material evidence.  The veteran appealed that 
determination and testified at a hearing at the RO on 
August 27, 1997, in connection with his appeal.

The Board reviewed the appeal initially on June 30, 1999, and 
found that evidence received in support of the veteran's 
petition to reopen his claims as to both a gastrointestinal 
disorder and hemorrhoids was new and material and that both 
claims were therefore reopened.  The Board proceeded to 
remand the merits of both claims to the RO for initial 
adjudication of the issue of whether the claims were well 
grounded.  The RO subsequently held that both claims were not 
well grounded and in August 1999 issued a supplemental 
statement of the case.  The appeal has been returned to the 
Board for further review.

In its June 1999 decision, the Board held that the veteran's 
claim for service connection for polyps in the gallbladder 
was not well grounded.  That matter is no longer before the 
Board.  


FINDINGS OF FACT

1.  The record does not include competent evidence that the 
veteran's post service gastrointestinal disorders were 
manifest during service or are related to military service.  

2.  The record does not include competent evidence that the 
veteran has a current disability that is a result of 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107, 
7105 (West 1991); 38 C.F.R. § 3.303(b) (1999).  

2.  The claim for service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 1991); 
38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

No gastrointestinal defects or hemorrhoids were reported on 
examination for induction into military service.  Service 
department medical records show that the veteran was seen at 
a medical facility for gastroenteritis in July 1943 and that 
a diarrhea medication was prescribed.  In May 1944 the 
veteran was admitted to a hospital as a result of complaints 
of diarrhea of two days' duration which had begun while he 
was enroute to his present duty station from Karachi.  He had 
had no abdominal cramps and there had been no blood or pus.  
On examination there was tenderness to deep palpation.  Tests 
for parasites, including a parasite for amebic dysentery, 
were negative.  The veteran was discharged to duty after 
several days with a diagnosis of "diarrhea, acute, simple, 
moderately severe, cause undetermined."  He was considered 
cured at the time of discharge.  During a hospitalization in 
April 1945 for an unrelated disorder, "mild protrusion of 
internal hemorrhoids" was noted.  On examination for 
separation the anus and rectum were reported as normal.  No 
gastrointestinal abnormalities were reported.  

The veteran's original claim for service connection for VA 
disability compensation was received in February 1985.  The 
disorders for which service connection was requested 
consisted of "hemorrhoids, amebic dysentery, malaria."  The 
claim was denied in March 1985 and the veteran did not 
appeal.  

In August 1993 the veteran filed a claim for service 
connection for a stomach disorder and hemorrhoids.  A VA 
examination was performed in October 1993 in connection with 
the claim.  The veteran reported having had chronic 
constipation and hemorrhoids since childhood.  He related 
that about 3 1/2 years earlier he had had a rupture of the 
large bowel with peritonitis for which a colostomy was 
performed.  He reported having had several episodes of small 
bowel obstruction, most recently 5 to 7 months before the 
examination.  The examination findings included a small 
external hemorrhoid and internal hemorrhoids, and the 
diagnoses included hemorrhoids and chronic constipation with 
episodic small bowel obstruction.  

The veteran was hospitalized at the VA hospital in the Bronx, 
New York, in January and February 1964 because of rectal 
bleeding.  A 20-year history of hemorrhoids was noted.  The 
bleeding had become more frequent than ever and the veteran 
had become concerned.  He was admitted for a 
hemorrhoidectomy.  He reported right upper quadrant pain with 
gas at occasional intervals.  He denied fatty food 
intolerance and history of ulcer.  The hemorrhoidectomy was 
performed during the hospitalization.  The pertinent 
diagnosis at discharge was external and internal hemorrhoids, 
treated.  

The record on appeal includes a large quantity of VA 
outpatient treatment and hospitalization records dated since 
1989.  The earliest of these records relevant to the current 
claim consists of the report of a VA hospitalization from 
April to June 1989 for abdominal pain of sudden onset.  
Several hours after admission the veteran developed septic 
shock and was taken to an operating room for an exploratory 
laparotomy where he was found to have a perforated 
diverticulitis with gross fecal peritonitis.  Resection of 
the diverticular abscess and a Hartman procedure were 
performed.  In August 1989 the veteran was hospitalized for 
acute pancreatitis.  During the following month he underwent 
closure of the colostomy and repair of a ventral hernia.  In 
April 1990 he underwent repair of a colostomy scar hernia and 
repair of an incisional hernia.  He was hospitalized in June 
1990 for a small bowel obstruction.  In September 1990 he 
underwent further surgery for reduction of hernia, lysis of 
adhesions, and repair of a hernia defect.  In May 1991 the 
veteran was hospitalized for lower gastrointestinal bleeding 
and in October 1991 he was readmitted for a partial small 
bowel obstruction.  In March 1992 he was admitted for 
intestinal obstruction.  In August 1993 he was readmitted for 
recurrent intestinal obstruction.  

The veteran testified at a hearing at the RO on August 27, 
1997, that after leaving service he continued to be troubled 
by hemorrhoids which became so bad that by 1964 he had to 
have surgery for them because he could not walk.  During the 
period between separation and the surgery in 1964 he saw a 
family physician who put him on Preparation H.  He did not 
remember the name of the physician but believed that he was 
dead.  With respect to his gastrointestinal disorder, the 
veteran reported that he had become sick while enroute from 
the United States to India and had developed a high 
temperature, vomiting, and diarrhea.  He was put on an 
evacuation plane the next day but continued to have the same 
symptoms and became delirious.  The plane landed somewhere in 
British West Africa where he was hospitalized.  He argued 
that the post service gastrointestinal disabilities, such as 
the intestinal obstructions and diverticulosis, have resulted 
in the same symptoms as those that he had in service.  He 
claimed that he had had problems with constipation 
continuously since service.  

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A number of specific disabilities enumerated in the statute 
and in VA regulations are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Neither hemorrhoids nor any of the gastrointestinal 
pathology shown in the record are among the disorders subject 
to the presumption.  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Once the claimant's initial burden of submitting a well-
grounded claim has been met,  the VA is obligated under 
38 U.S.C. § 5107(a) to assist the claimant in developing the 
facts pertinent to the claim.  The Court of Appeals has held 
that the VA is prohibited from assisting a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied by submission of competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  

With respect to hemorrhoids, the record establishes that 
hemorrhoids were documented while the veteran was in active 
service.  The notation in service medical records thus 
satisfies the element of a well-grounded claim that requires 
that a disorder had been incurred during service.  The 
evidence also establishes that the veteran had a recurrence 
of hemorrhoids in 1964 for which surgery was required.  
However, the subsequent record does not document the presence 
of hemorrhoids.  Physical examinations performed during the 
succession of hospitalizations since 1989 were consistent in 
showing no findings attributed to hemorrhoids.  Without 
evidence of current disability resulting from hemorrhoids, 
the second element required to establish wellgroundedness 
test is not satisfied.  The presence of a current disability 
is, in fact, the cornerstone of a claim for VA disability 
benefits.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (the 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, even if the Board were to accept the veteran's lay 
testimony regarding the existence of continuity of hemorrhoid 
symptomatology during the period between separation from 
service and the surgery performed in 1964, the claim would 
still be not well grounded given the absence of current 
disability due to hemorrhoids.  See 38 C.F.R. 
§ 3.303(b)(1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

With respect to the claim for service connection for other 
gastrointestinal pathology, the record contains voluminous 
evidence of a current disability of the gastrointestinal 
tract, the underlying pathology apparently being 
diverticulosis.  The veteran underwent surgery for an 
intestinal perforation in 1994 and has had various subsequent 
procedures relating to incisional and ventral hernias.  He 
continues to experience recurrent intestinal blockages.  He 
has also undergone surgery for removal of the gallbladder; 
service connection for that pathology was previously denied 
by the Board in June 1999.   

Though the current disability requirement to establish a 
well-grounded claim is clearly satisfied, no chronic 
gastrointestinal disorder was present during service.  The 
veteran was hospitalized for an attack of gastrointestinal 
symptoms that were ultimately diagnosed as diarrhea.  The 
cause of the episode was undetermined, however, and there is 
no medical evidence of any recurrence of the symptoms during 
service or of any gastrointestinal abnormality at separation.  
Notwithstanding the absence of a chronic disability in 
service, the documentation of an episode of gastrointestinal 
pathology during service is sufficient to satisfy the 
requirement that there be in-service incurrence of a 
disability.

To establish a well-grounded claim, however, the veteran must 
demonstrate a nexus between the inservice disorder and his 
current gastrointestinal disability.  The Court has held that 
this element may be satisfied by evidence that there has been 
post service continuity of symptomatology or by acceptable 
medical or, in certain circumstances lay evidence, of a nexus 
between the present disability and post service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage, Id.  
Alternatively, service connection may be established by 
evidence of the existence of a chronic disease in service or 
during an applicable presumption period and present 
manifestations of the same chronic disease.  Savage, Id.  

In the present case, none of the gastrointestinal disorders 
shown in the record falls within the categories of 
presumptive disorders established by the statute; hence, the 
veteran must demonstrate continuity of symptomatology.  In 
this regard, the medical evidence of record contains a large 
time gap between the episode in military service and the 
documentation of serious gastrointestinal pathology in 1989.  
The veteran has provided his own lay testimony concerning the 
continuance of symptomatology during this period and his 
claim is premised on the allegation that the symptoms of the 
current disorders are similar to those documented in service.  
As a general rule, a veteran's self-reported history of his 
condition is not competent medical evidence to render a claim 
well grounded; medical evidence is required, not just 
allegations.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
However, the Court has held that lay testimony may constitute 
competent evidence for the purpose of describing symptoms or 
manifestations of a disease.  Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  Lay testimony concerning the existence of a 
current disability or other matters related to an appeal 
"must...be accepted as true for the purpose of determining 
whether the claim is well grounded...[except] when the 
evidentiary assertion is inherently incredible or when the 
facts asserted are beyond the competence of the person making 
the assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the veteran's testimony regarding the 
continuance of gastrointestinal symptoms is credible and must 
be accepted, but the evidence regarding the existence of 
symptoms is not dispositive of the nexus question inasmuch as 
the evidence must also demonstrate that the current 
disability is related to the disability during service.  To 
answer that question in the context of this claim, a 
complicated diagnostic question is presented which requires 
analysis by competent medical professionals.  The Court has 
held that while a lay person can provide probative eye 
witness evidence of visible symptoms, he is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran's testimony does not constitute the kind of competent 
evidence required to satisfy the element of a well-grounded 
claim requiring a nexus between current disability and 
service.  Grottveit, Id.  

Consequently, neither the claim for service connection for 
hemorrhoids nor the claim for service connection for a 
gastrointestinal disorder is well grounded.  In the absence 
of a well-grounded claim, service connection must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The veteran has 
not identified any additional medical evidence which would 
render either claim well grounded.  Robinette v. Brown, 
8 Vet. App. 69 (1995); see also Slater v. Brown, 9 Vet. App. 
240 (1996) and Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Since the claims are not well-grounded, the VA is not subject 
to the statutory duty to provide assistance in the 
development of the evidence to support a well-grounded claim.  
The veteran is advised that if he is able to obtain evidence 
that is sufficient to reopen either claim and render such 
claim well-grounded, the statutory duty will apply.  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for a gastrointestinal disorder is denied.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

